Exhibit 10.1

 



EYEGATE PHARMACEUTICALS, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, entered into as of March 23, 2020 (this “Agreement”),
is made by and between EyeGate Pharmaceuticals, Inc., a Delaware corporation
(the “Employer”), and Sarah Romano (the “Employee”).

 

WHEREAS, the Employer and the Employee entered into an Offer Letter, dated as of
February 1, 2017 (the “Offer Letter”);

 

WHEREAS, the Employer and the Employee amended and restated the Offer Letter by
entering into an Amended and Restated Offer Letter, dated as of January 1, 2018
(the “A&R Offer Letter”); and

 

WHEREAS, the parties hereto desire to enter into this Agreement, which shall
supersede the A&R Offer Letter in its entirety;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, the parties hereto hereby agree as follows:

 

1.            Freedom to Contract. The Employee represents that she is free to
enter into this Agreement, that she has not made and will not make any
agreements in conflict with this Agreement, and that she will not disclose to
the Employer, or use for the Employer’s benefit, any trade secrets or
confidential information which is the property of any other party.

 

2.            Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts her continued employment by the Employer, subject to and
upon the terms and conditions set forth herein. The Employee shall be an
“at-will” employee, subject to the terms and provisions of this Agreement.

 

3.            Effective Date and Term. The effective time of this Agreement
shall be as of the date first set forth above (the “Effective Date”) and such
employment shall continue thereafter in full force and effect until terminated
in accordance with the provisions of this Agreement. The obligations and
agreements of the Employee pursuant to Sections 8.8, 10.2, 10.3, 11, 12 and 13
hereof shall survive the termination for any reason of this Agreement. The A&R
Offer Letter shall remain in full force and effect until the Effective Date,
unless earlier terminated in accordance with its respective terms and
conditions.

 



 1 

 

 

4.            Title and Duties; Extent of Services.

 

4.1            The Employee shall promote the business and affairs of the
Employer as Chief Financial Officer. As Chief Financial Officer of the Employer,
the Employee shall have such duties and responsibilities as may be assigned to
her by the Employer’s President and Chief Financial Officer and its Board of
Directors (the “Board of Directors”) from time to time and such other duties and
responsibilities as are normal and customary for Chief Financial Officers. The
Employee shall report and be responsible to the President and Chief Executive
Officer. The Employee shall devote her best efforts and entire time, attention
and energies to the business and affairs of the Employer. Unless the Employee
has received the approval of the Board of Directors, she shall not participate
in any other business or render services to any other business, as a principal,
consultant, employee, or in any other capacity.

 

5.            [Reserved]

 

6.            Compliance with Policies. Employee acknowledges and agrees that
compliance with Employer’s policies, practices, and procedures is a term and
condition of her employment under this Agreement.

 

7.            Location of Employment. Employee shall work out of offices of the
Employer or any subsidiary of the Employer that are located in the vicinity of
Boston, Massachusetts or shall work at any other location mutually agreed upon
by the Employer and the Employee.

 

8.            Compensation and Benefits.

 

8.1            Salary. The Employer shall pay the Employee a salary at the rate
of Twenty-Two Thousand Nine Hundred Sixteen and 67/100 Dollars ($22,916.67) per
month (which annualizes to Two Hundred Seventy-Five Thousand Dollars
($275,000.00)), payable bi-weekly in arrears or otherwise in accordance with the
Employer’s normal and customary payroll practices applicable to all of its
employees. The amount of salary payable by Employer pursuant to this Section 8.1
shall be subject to such deductions or amounts to be withheld as shall be
required under applicable law or as lawfully requested by the Employee.

 

8.2            Performance Bonus. The Employee shall be eligible to receive a
performance bonus in respect of each fiscal year of the Employer. Payment of any
such performance bonus and the amount, if any, of any such performance bonus
shall be entirely at the discretion of the Board of Directors, with an annual
target of up to thirty percent (30%) of the Employee’s annual base salary. In
determining the amount of any performance bonus to be paid to Employee under
this Section 8.2, the Board of Directors shall consider the extent to which the
performance criteria established between the Employee and the Board of Directors
with respect to such fiscal year has been achieved. In the event that the Board
of Directors of the Employer determines, in its discretion, to make payment of a
performance bonus to Employee pursuant to this Section 8.2, then Employer shall
use best efforts to make payment of such performance bonus within sixty (60)
calendar days of the end of the applicable fiscal year of the Employer.
Notwithstanding anything express or implied in this Section 8.2 to the contrary,
the Employee must remain an employee of the Employer on the date that the
Employer makes payment of any performance bonus pursuant to this Section 8.2 in
order to receive any performance bonus.

 



 2 

 

 

8.3            Medical Benefits. During the term of this Agreement, the Employee
shall be entitled to participate in the health insurance plan offered or
generally made available to the Employer’s employees, under the same terms and
conditions as those offered to other, similarly situated employees of the
Employer, except as otherwise provided in Section 10.2(d) hereof

 

8.4            Sick Leave and Vacation. During the term of this Agreement, the
Employee shall be entitled to sick leave and vacation consistent with the
Employer’s policy concerning sick leave and vacation.

 

8.5            [Reserved]

 

8.6            Other Benefits. During the term of the Employee’s employment with
the Employer pursuant to this Agreement, the Employee shall be entitled to
receive such other retirement, welfare and fringe benefits (“employee benefits”)
as are provided by the Employer to its senior executives and/or key employees,
in each case in accordance with the terms and conditions set forth in the plan,
agreement or arrangement representing or evidencing such benefits.

 

8.7            Discretionary Nature of Benefits. The Employee understands that
the Employer may amend, change or cancel or terminate any of its employment
policies and “employee benefits” at any time as allowed by law or by any
applicable plan, agreement or arrangement representing or evidencing such
employee benefits.

 

8.8            Taxes. All compensation and benefits (including, without
limitation, any fringe benefits, bonuses, non-cash compensation, subsidies,
severance pay or benefits under Article 8 and Section 10.2 hereof) payable or to
be provided to the Employee shall be subject to all applicable withholding
taxes, to applicable foreign, federal, state and local deductions, and to any
other proper deductions

 

9.            Stock Options; Acceleration Upon Change of Control. The Employee
shall be eligible for grants of stock options (the “Options”) under the
Employer’s 2014 Equity Incentive Plan, as may be amended from time to time (the
“Plan”), subject to the discretion of the Board of Directors. The Options shall
be incentive stock options to purchase shares of the Employer’s common stock,
$0.01 par value per share (the “Common Stock”). The Options, if any, shall be
subject to, and governed by, the terms and provisions of the Plan and stock
option agreement(s) granted thereunder (“Stock Option Agreements”).

 

9.1            Upon a Change of Control (as defined below), all of the
Employee’s then unvested stock options and/or restricted stock awards granted to
the Employee prior to such Change of Control under the Plan shall become fully
vested and immediately exercisable, notwithstanding any vesting schedule or
other provisions to the contrary in the agreements evidencing such options or
awards, and the Employer and the Employee hereby agree that such stock option
agreements and restricted stock awards are hereby, and will be deemed to be,
amended to give effect to this provision. For the purposes hereof, a “Change of
Control” occurs upon (a) the closing of any merger or consolidation of the
Employer with any other unrelated person or entity, or (b) the sale of all or
substantially all of the assets of the Employer to another unrelated person or
entity, or (c) the sale of more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Employer to an unrelated
party, such that, in each case, the transaction has been approved by the
Employer’s stockholders, and in which the stockholders of the Employer
immediately prior to such merger, consolidation or sale shall, immediately after
such merger, consolidation or sale, own less than fifty percent (50%) of the
issued and outstanding capital stock of the person or entity that is the
surviving company of any such merger or consolidation, or the acquirer in the
case of any such sale of all or substantially all of the assets of the Employer.
The provisions of this paragraph shall apply only if the Employee is the Chief
Financial Officer of the Employer at the time of a Change of Control.

 



 3 

 

 

10.            Termination.

 

10.1           Termination Rights of the Parties. The Employee may terminate her
employment at any time by giving the Employer thirty (30) calendar days’ prior
written notice thereof, whereupon such employment shall terminate on the earlier
of: (i) the 30th calendar day following the date on which such notice is given
to the Employer; or (ii) any date prior to such 30th day that is specified by
the Employer by notice to the Employee. The Employer may terminate the
Employee’s employment at any time by giving notice of termination to the
Employee, whereupon, unless otherwise specified by the Employer, the date of
termination of the Employee’s employment shall be the date on which notice of
termination is given to the Employee. Upon the death of the Employee or the
Employee’s disability such that she is unable to perform her duties as
determined, in good faith, by the Board of Directors of the Employer, her
employment shall terminate immediately upon such occurrence. Subject to Section
13, the date on which the Employee’s employment terminates hereunder is
hereinafter referred to as the “Termination Date”.

 

10.2           Employee’s Right to Compensation Following Termination; Severance
Pay.

 

(a)             If the Employee’s employment hereunder terminates for any reason
whatsoever, the Employer shall pay her (or, in the case of death, her estate)
all accrued but unpaid base salary and vacation pay through and including the
Termination Date, which amounts shall be paid to the Employee (or her estate) in
a lump sum as of such Termination Date. Subject to the terms and conditions of
this Agreement, the Employee shall also be entitled to such other benefits for
which she is eligible under the terms and conditions of the Employer’s employee
benefit plans, stock options arrangements, and any applicable law. The accrued
compensation and benefits described in this Section 10.2(a) are collectively
referred to as the “Accrued Benefits.”

 

(b)            If (i) the Employee voluntarily terminates her employment
hereunder without Good Reason (as defined in Section 10.2(e) below) or (ii) the
Employee’s employment hereunder terminates by reason of her death or disability
or (iii) the Employer terminates the employment of the Employee, at any time,
for Cause, then, other than the Accrued Benefits, neither the Employee nor her
estate, heirs or other successors shall be entitled to severance pay or other
benefits under this Agreement after the Termination Date.

 

(c)            If the employment of the Employee is terminated by the Employer
for any reason other than for Cause (as defined in Section 10.2(e) below) at any
time or if the employment of the Employee is terminated by the Employee for Good
Reason then, subject to Sections 10.3 and 13 and subsection (d) hereof, and in
addition to the Accrued Benefits, the Employee shall be entitled to: (i)
severance pay in the form of a continuation of the periodic payment of her
salary for a period of six (6) months from the Termination Date; and (ii) an
amount equal to the product of (A) the maximum performance bonus, pursuant to
Section 8.2, that she would have been eligible to receive for the year in which
such termination occurs, assuming achievement by the Employer (or otherwise) of
all applicable performance targets at the “target” level, multiplied by (B) 0.5,
which shall be payable no later than the last installment of her severance. The
continued salary payments referred to in the foregoing clause (i) shall be made
in accordance with the Employer’s standard payroll practices and timing as in
effect from time to time.

 



 4 

 

 

(d)            If the employment of the Employee is terminated by the Employer
for any reason other than for Cause, or if the employment of the Employee is
terminated by the Employee for Good Reason at any time, and if the Employee
elects under COBRA or an analogous state law, continuation coverage under the
Employer’s health and dental plans, then the Employer will subsidize the cost of
such coverage for a period of six (6) months from the Termination Date, under
the same terms and conditions then applicable to active employees with identical
coverage (“COBRA Subsidy”), except that the Employee must pay the employee
portion for such coverage by making each monthly co-payment to the Employer, in
full, no later than the first five (5) business days of any month during which
such COBRA Subsidy applies. If the Employee has elected continuation coverage
under COBRA or any analogous state law, then the Employee shall be responsible
for all costs for any remainder of the COBRA (or analogous) period. If the
Employee has, instead, elected health and dental coverage under a state
exchange, then the Employee shall pay the cost of premiums for such coverage
directly, subject to reimbursement by the Employer for an amount equal to the
COBRA Subsidy, and the Employer shall pay any such reimbursement, in full, no
later than thirty (30) days after the eighteen (18) month anniversary of the
Employee’s Termination Date. Notwithstanding anything herein to the contrary,
(A) the amount of the COBRA Subsidy shall not exceed the dollar amount provided
to similarly situated active employees of the Employer, and (B) to the extent
that the Employer’s payment of such COBRA Subsidy to the Employee is treated as
a violation of any applicable non-discrimination laws under the Affordable Care
Act, then such COBRA Subsidy shall be unavailable to the Employee under this
subsection and her severance under subsection (c) hereof shall be increased by
an amount equal to the dollar value of the COBRA Subsidy that would have
otherwise been available. Notwithstanding any other provision herein to the
contrary, any reimbursement of the COBRA Subsidy shall be paid to the Employee
no later than December 31 of the year following the year in which the COBRA
expense was incurred.

 

(e)            For purposes of this Agreement, “Cause” shall mean unlawful or
dishonest conduct, or a breach of any of the Employee’s obligations hereunder,
including but not limited to her obligations under the Confidentiality Agreement
(as defined below) (other than as a result of the Employee’s death or
disability). For the purposes of this Agreement, “Good Reason” shall mean (i)
the failure of the Employer to employ the Employee in her current position such
that Employee’s duties, authority, or responsibilities are materially diminished
without the Employee’s consent; (ii) a material reduction in the Employee’s
aggregate base salary below the amount stipulated in Section 8.1 hereof without
the Employee’s consent (unless such reduction is in connection with a
proportional reduction in compensation to all or substantially all of the
Employer’s officers); (iii) the relocation of Employee’s principal place of
employment that increases the Employee’s one-way commute by more than fifty (50)
miles; or (iv) a material breach by the Employer of this Agreement.

 



 5 

 

 

(f)             In the event that the employment of the Employee is terminated
by the Employer for any reason other than for Cause or in the event that the
Employee voluntarily terminates her employment hereunder for Good Reason, then
that portion of the Employee’s then unvested stock options and/or restricted
stock awards granted to the Employee under any Employer stock option plan which
would have become vested over the six (6) month period following such
termination had the Employee continued as an employee of Employer throughout
such six (6) month period, shall, instead, become fully vested and immediately
exercisable on the Termination Date, notwithstanding any vesting schedule or
other provisions to the contrary in the agreements evidencing such options or
awards, and the Employer and the Employee hereby agree that such stock option
agreements and restricted stock awards are hereby, and will be deemed to be,
amended to give effect to this provision.

 

(g)            The Employee hereby acknowledges and agrees that she shall not be
entitled to receive any compensation or benefits from the Employer with respect
to any period of time after the Termination Date except to the extent otherwise
expressly provided in this Section 10.2.

 

10.3           Employee Release. Any obligation of the Employer to provide the
Employee severance payments or other benefits under this Agreement is expressly
conditioned upon the Employee reviewing and signing (and not revoking during any
applicable revocation period) a general release of claims in a form reasonably
satisfactory to the Employer (the “Release”). The Employer shall provide the
Employee with the Release promptly after the date on which the Employee gives or
receives, as the case may be, notice of termination of the Employee’s
employment. Payment of all severance payment or other benefits to which the
Employee may be entitled after the Termination Date, other than the Accrued
Benefits, shall commence after the effective date of the Release, as set forth
in the Release. To the extent that the Release’s effective date occurs after
severance payments or other benefits may become due under Section 10.2 hereof,
the payments that have accumulated between the Termination Date and before the
Release’s effective date will be paid in a lump sum in the first payment made
after the Release’s effective date.

 

11.            Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. The Employee hereby acknowledges that she has
entered into the Employer’s standard form of Proprietary Information,
Inventions, Non-Competition and Non-Solicitation Agreement (the “Confidentiality
Agreement”), which is incorporated herein as if reproduced in its entirety. By
accepting this Agreement, the Employee hereby ratifies and accepts the terms of
the Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement.

 

12.            Unique Nature of Agreement; Specific Enforcement. The Employer
and the Employee agree and acknowledge that the rights and obligations set forth
with this Agreement are of a unique and special nature and that the Employer is,
therefore, without an adequate legal remedy in the event of the Employee’s
violation of any of the covenants set forth in this Agreement. The Employer and
the Employee agree, therefore, that each of the covenants made by the Employee
under this Agreement shall be specifically enforceable in equity, without the
need to post a bond or provide other security, in addition to all other rights
and remedies, at law or in equity or otherwise (including termination of
employment), that may be available to the Employer.

 



 6 

 

 

13.            Section 409A of the Code.

 

13.1           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Employee’s separation from service within the meaning of Section
409A of the United States Internal Revenue Code of 1986, as amended (the
“Code”), the Employer determines that the Employee is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then the payment of
any deferred compensation hereunder shall not commence until the date that is
the earlier of: (A) six (6) months and one (1) calendar day after the Employee’s
separation from service; and (B) her death.

 

13.2           Any installment payments of severance or other deferred
compensation under this Agreement shall be deemed a series of separate payments
for purposes of section 409A of the Code.

 

13.3           To the extent necessary to comply with Section 409A of the Code,
if the period for considering and executing the Release under this Agreement
spans two (2) calendar years, then the severance or payment will not be made or
commence until the later calendar year.

 

13.4           Notwithstanding anything herein to the contrary, no event shall
constitute a “termination of employment” in this Agreement, unless such event is
also a “separation from service,” as that term is defined for purposes of
Section 409A of the Code and Treasury Regulations §1.409A-3(a)(1) and
1.409A-1(h), and any references hereunder to “termination of employment” shall
have the same meaning as “separation from service,” as so defined.

 

13.5           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code such that no tax is triggered
thereunder. To the extent that any provision of this Agreement is ambiguous as
to such compliance with Section 409A of the Code, the provision shall be read in
such a manner that all payments hereunder so comply with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional tax cost to either
party.

 

13.6           The Employer makes no representation or warranty as to the
compliance of this Agreement with Code Section 409A, and, other than its tax
withholding obligation, the Employer shall have no liability to the Employee or
any other person if any provisions of this Agreement is determined to constitute
deferred compensation taxable under Section 409A of the Code. However, the
parties agree to reasonably cooperate and work together to adopt amendments to
this Agreement to the extent necessary to comply with Section 409A of the Code
with the intent to avoid liability under Code Section 409A.

 



 7 

 

 

14.            Treatment of Parachute Payments.

 

14.1           Notwithstanding any other provision of this Agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Employer or its affiliates to the Employee or for the Employee’s benefit
pursuant to the terms of this Agreement or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Code and would, but for this Section 14, be subject to the
excise tax imposed under Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then,
subject to Section 14.3, the Covered Payments shall be either:

 

(a)            reduced to the minimum extent necessary to ensure that no portion
of the Covered Payments is subject to the Excise Tax (that amount, the “Reduced
Amount”); or

 

(b)            payable in full if the Employee’s receipt on an after-tax basis
of the full amount of payments and benefits (after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax)) would result in the Employee receiving an amount at
least five percent (5%) greater than the Reduced Amount.

 

14.2           Any such reduction pursuant to Section 14.1 shall be made in
accordance with Section 409A of the Code and the following:

 

(i)            the Covered Payments which do not constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be reduced
first; and

 

(ii)           all other Covered Payments shall then be reduced as follows: (i)
cash payments shall be reduced before non-cash payments; and (ii) payments to be
made on a later payment date shall be reduced before payments to be made on an
earlier payment date.

 

14.3           Any determination required under this Section 14, including
whether any payments or benefits are Parachute Payments, shall be made by the
Employer in its reasonable discretion. The Employee shall provide the Employer
with such information and documents as the Employer may reasonably request in
order to make a determination under this Section 14. The Employer’s
determination shall be final and binding on the Employee.

 

15.            Miscellaneous.

 

15.1           Entire Agreement. This Agreement, the Confidentiality Agreement,
and the Stock Option Agreements shall represent the entire agreement of the
parties with respect to the arrangements contemplated hereby. No prior
agreement, whether written or oral, shall be construed to change, amend, alter,
repeal or invalidate this Agreement. This Agreement may be amended only by a
written instrument executed in one or more counterparts by the parties.

 



 8 

 

 

15.2           Waiver. No consent to or waiver of any breach or default in the
performance of any obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder. Failure on the part of either party
to complain of any act or failure to act of the other party or to declare the
other party in default, irrespective of the duration of such failure, shall not
constitute a waiver of rights hereunder and no waiver hereunder shall be
effective unless it is in writing, executed by the party waiving the breach or
default hereunder.

 

15.3           Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective successors and assigns and, in
the case of the Employee, her heirs. This Agreement may be assigned by the
Employer to any Affiliate of the Employer and to a successor of its business
(whether by purchase or otherwise). “Affiliate of the Employer” means any person
which, directly or indirectly, controls or is controlled by, or is under common
control with, the Employer and, for the purposes of this definition, “control”
(including the terms “controlled by” and “under common control with”) shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another, whether through the
ownership of voting securities, the holding of office in another, by contract,
or otherwise. The Employee may not assign or transfer any or all of her rights
or obligations under this Agreement.

 

15.4           Disputes. In case of any dispute hereunder, the parties will
submit to the exclusive jurisdiction and venue of any court of competent
jurisdiction sitting in Suffolk County, Massachusetts, and will comply with all
requirements necessary to give such court jurisdiction over the parties and the
controversy. Each party waives any right to a jury trial and to claim or recover
punitive damages.

 

15.5           Severability. All headings and subdivisions of this Agreement are
for reference only and shall not affect its interpretation. In the event that
any provision of this Agreement should be held unenforceable by a court of
competent jurisdiction, such court is hereby authorized to amend such provision
so as to be enforceable to the fullest extent permitted by law, and all
remaining provisions shall continue in full force without being impaired or
invalidated in any way.

 

15.6           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of The Commonwealth of Massachusetts. All disputes
or claims shall be brought in the state or federal courts located in Suffolk
County Massachusetts and each party waives its jurisdictional rights to other
venues and to any defenses based on jurisdiction.

 

Remainder of page left intentionally blank

 



 9 

 

 

IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
as of the date first set forth above.

 

Employer:

 

EYEGATE PHARMACEUTICALS, INC.              By:  /s/ Stephen From  Name:  Stephen
From  Title:  President and Chief Executive Officer                   
Employee:        /s/ Sarah Romano  Sarah Romano 

 

 

 10 



 

 

